DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 04/20/2022 for application with case number 16/782,655 (filed on 02/05/2020), in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9, 14-16, and 18 are currently amended. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
02/05/2020.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 02/05/2020 & 06/30/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 04/20/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1-20 as being clearly anticipated by the prior art of Madigan (US PG Pub. No. 2017/0241791 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Claim 1 is now in condition for allowance. The cited reference to Madigan fails to disclose the amended claim … 
However, all of the noted aspects are specific to risks associated with insurance premiums and do not consider tagging a zone according to a pattern or condition of the zone.
Accordingly, while the Madigan references includes some similarities to the present claims, Madigan is specifically limited to a set of information relating only to risks. By contrast, the present approach includes broader considerations and also applies particular models in order to infer considerations. For example, as now amended, the claim recites that a tag includes a suggested action for mitigating an effect of the zone and also that knowledge indicates at least events associated with the location including confusion navigating through a zone associated with the location. While the Office Action generally relies on discussion of rerouting as allegedly showing suggested actions, the claim is specifically indicating zones with confusion of navigating and that the suggested action is to mitigate the effect, not only re-route the vehicle. Therefore, the amended claim element is not found in the references of record. Thus, amended claim I is patentably distinct. Therefore, claim 1 is in condition for allowance. The rejection should now be withdrawn.” (see Remarks pages 10-13; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 9, and 14 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office action mailed on 01/26/2022. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites “define a tag for a zone associated with the location” in line 9. It should be “define a tag for [[a]] the zone associated with the location”. It is clearly a typographic error, and “zone” limitation is intended to be the same “zone” recited in line 8 (see amended base claims 1 & 14). Accordingly, as such for the purpose of examination in this Office Action and as best understood by the Examiner, “zone” limitations have been interpreted to be the same zone.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, and 18 are rejected under 35 U.S.C. 112(b) because:
Claims 15, 16, and 18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See MPEP § 2117 (I). 
A Markush grouping is indefinite under 35 U.S.C. 112(b) if the list of alternatives is not a closed grouping, or if a Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention.
The Markush grouping of “the suggested action” group of claim 15, “tag with information” group of claim 16, and “event” group of claim 18 are improper because the alternatives defined by the Markush grouping do not recite a closed grouping as the selections are made from “a group including” (rather than “consisting of”). See MPEP § 2173.05(h)(I).
To overcome this rejection, Applicant may (1) amend the claims to recite a closed group (i.e., “consisting of”), (2) set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims, and/or (3) present convincing arguments that the group members recited in the alternative within a single claim in fact are not intended to be interpreted as a Markush group. See MPEP § 2173.05(h) & § 2117.


















Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
 
Claims 1-14 & 16-20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2017/0241791 A1 by Madigan et al. (hereinafter “Madigan”) in view of PG Pub. No. US 2018/0066957 A1 by Stroila et al. (hereinafter “Stroila”)

As per claim 1, Madigan teaches a tagging system for improving awareness about aspects of traveling through a transportation network (see Madigan Title “Risk Maps”, Abstract & ¶¶[0004]-[0018]: computing system may generate, based on a vehicle traveling on a segment of road, a map for identifying and alerting a user of a potential risk … In accordance with various aspects of the disclosure, methods, non-transitory computer-readable media, and apparatuses are disclosed for generating a risk map and alerting a driver of a vehicle about a potential risk on a road the vehicle is traveling, and see Fig. 6 [reproduced below for convenience] & ¶[0103]: FIG. 6 illustrates a method for generating a risk map and providing an alert to a user), comprising:
one or more processors (see Madigan Fig. 1 & ¶¶[0021]-[0025]: “Processor” 103);
a memory communicably coupled to the one or more processors (see Madigan Fig. 1 & ¶¶[0021]-[0025]: “Processor” 103 & “Memory” 115) and storing:
a zone module including instructions that when executed by the one or more processors
cause the one or more processors to (see Madigan Fig. 1 & ¶¶[0021]-[0025]: Computer readable media may be implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules … Software may be stored within memory 115 and/or storage to provide instructions to processor 103 for enabling computing device 101 to perform various functions):

    PNG
    media_image1.png
    461
    575
    media_image1.png
    Greyscale

Madigan’s Fig. 3 (emphasis added)

analyze observations derived from sensor data about a location to correlate the observations into knowledge about the location (see Madigan Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors [observations derived from sensor data] coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations derived from sensor data], servers, and/or computing devices … The system may calculate [analyze observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments [observations], see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0043]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations derived from sensor data] … FIG. 3 illustrates an example system in which a sensor 304 may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 [observations derived from sensor data] … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge], and see Fig. 6 [reproduced below for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described)

    PNG
    media_image2.png
    769
    577
    media_image2.png
    Greyscale

Madigan’s Fig. 6 
define a tag for the zone associated with the location according to a pattern within a knowledge set that includes the knowledge for the zone, the pattern corresponding with a zone attribute of the zone (see Madigan Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described), wherein the instructions to define the tag include instructions to generate a suggested action for mitigating an effect of the zone as part of the tag (see Madigan ¶[0004] & ¶¶[0059]-[0061]: ¶4 Various approaches to helping users identify and mitigate risk are presented … ¶59 the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge] … ¶61 computing devices 306 and/or 308 may create a risk map, which provides different routes to a user to mitigate risk); and

    PNG
    media_image3.png
    670
    981
    media_image3.png
    Greyscale

Madigan’s Fig. 7

a mapping module including instructions that when executed by the one or more processors cause the one or more processors to distribute a mapping of tags including at least the tag to one or more entities that are to travel through the zone (see Madigan Abstract & ¶[0003]-[0008]: generate a risk map based on the risk score and the route and cost of insurance along the route. The risk map may then be displayed to a user with alerts communicated on the map or via verbal alerts … The system may generate a risk map using the received information … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information … The risk scores may be sent for display on the device (via the risk map) or for recording in memory. The contents of memory may also be uploaded to a system data storage device for use by a network device (e.g., server) to perform various actions, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 615, the computing device may display the risk map with the modifier as previously described, and see Fig. 7 [reproduced above for convenience] & ¶¶[0109]-[0110]: The risk map 701 may also include risk objects or risks along the route or road segments identifying potential risks to a driver traveling the selected route [tag to one or more entities that are to travel through the zone] (e.g., risk objects 703, 705, 707, 709, 711, and 715) … Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels. Risk object 707 may represent rain or precipitation over a road segment. This may allow the driver to prepare for slick, wet, or flooded road conditions along that road segment. Risk object 709 may identify the driver of a potential curve in the road, or a curve that may be a blind curve or dangerous curve where a lot of accidents are known or expected to occur. Risk object 711 may represent to the driver that there is a 10% incline in the road segment. In some cases, this may identify that the road segment is abnormally steep and may be important information for a driver who may be operating a vehicle with bad or worn brakes. Risk object 715 may represent to the driver that the road segment has a pothole, which may cause damage to the vehicle if not avoided. Risk map 701 is one of many different possibilities of what a risk map may be displayed as).
Madigan does not disclose, which Stroila; being analogous art; discloses including applying a knowledge model to the observations to extract relationships between respective ones of the observations that correspond to the knowledge, wherein the knowledge indicates at least events associated with the location including confusion navigating through a zone associated with the location (see Stroila Fig. 4, ¶¶[0001]-[0013] & ¶[0052]: ¶3 receiving probe data [observations] (¶1 e.g., location data collected by devices and/or vehicles equipped with sensors to report location, heading, speed, time, etc. as they travel in a road network) associated with the bounded geographic area [a zone associated with the location]. The probe data are collected from one or more sensors of a plurality of devices traveling in the bounded geographic area, and includes probe points indicating a position, a heading, a speed, a time, or a combination thereof of each of the plurality of devices … constructing a plurality of trajectories [knowledge] from the probe points for said each of the plurality of devices. The plurality of trajectories represent respective movement paths of said each of the plurality of devices within the bounded geographic area … computing similarities among a plurality of curves represented by the plurality of trajectories … clustering the plurality of trajectories into one or more trajectory bundles based on the similarities [relationships between respective ones of the observations that correspond to the knowledge]. The one or more trajectory bundles respectively represent a possible maneuver within the bounded geographic area … generating a map of the bounded geographic area based on the one or more trajectory bundles … ¶52 use the trajectory bundles to detect geographic areas that may be problematic for travelers or drivers (e.g., areas where driving may be confusing or susceptible to navigation errors [confusion navigating through a zone associated with the location] such as missing a turn, making a wrong turn, etc.). For example, the system 100 can analyze the trajectory bundles to determine whether they include maneuvers that might indicate that a traveler or driver has a problem with navigating or driving in the area [confusion navigating through a zone associated with the location]. In one embodiment, the system 100 can designate making a U-turn as one possible maneuver for indicating a problem area. A U-turn is provided by of illustration and not limitation, and it is contemplated that the system 100 can designate any type maneuver as potentially indicative of a problem (e.g., slowing down excessively beyond a threshold, multiple self-intersections, etc.). The system 100 can then process the trajectory bundles to determine which of these bundles include the designated problem maneuver (e.g., a U-turn). The system 100 then determines a prevalence of the bundles with the designated problem maneuver among the overall trajectory bundles associated with the geographic area (e.g., their respective weights in the area, intersection, interchange, etc.). If the prevalence of the bundles with the designated problem maneuver is above a threshold, then the system 100 can designate the area, intersection, interchange, etc. as problematic).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan in view of Stroila, as both inventions are directed to the same field of endeavor - generating a map of the bounded geographic area and the combination would provide for automatically map even open areas where there is no underlying road network (see Stroila’s ¶[0044]).

As per claim 2, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to define the tag including instructions to identify the pattern by analyzing the knowledge set to determine whether the zone attribute associated with the knowledge set occurs with a sufficient frequency to influence travel of the one or more entities through the zone, and
wherein the zone module includes instructions to analyze the knowledge set including instructions to apply a model to the knowledge set and the observations from which the knowledge set is derived to infer the pattern from correlations between characteristics and events for the location that are described by the knowledge set (see Madigan ¶[0046]: road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [frequency]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time [frequency]. In some aspects, road information may include the flow of traffic in both historical patterns [apply a model to the knowledge set] and in real time, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 5B & ¶[0097]: The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold [sufficient frequency]. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold [sufficient frequency]. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 3, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to define the tag including instructions to generate the tag with one or more of: an identifier that characterizes the zone attribute, a location of the zone, a contextual indicator specifying whether the zone attribute is one of dynamic and static, dynamic conditions that identify when the zone attribute associated with the tag is present, and suggested actions for mitigating an effect of the zone attribute on navigating through the zone (see Madigan Abstract & ¶¶[0004]-[0008]: The risk map may include markers or other objects depicting potential risks along the route [location of the zone] the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object [identifier that characterizes the zone attribute] … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel [suggested actions for mitigating] based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed [dynamic conditions]. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object [contextual indicator]. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object [identifier that characterizes the zone attribute], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0111]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described … In some examples, the risk map may include social components. For example, a social component to the risk map may indicate in real time when a new risk has occurred [dynamic conditions that identify when the zone attribute associated with the tag is present]).

As per claim 4, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to define the tag including instructions to determine boundaries of the zone according to an extent of impact associated with the zone attribute relative to the location,
wherein the zone includes at least the location and additional portions of the transportation
network that are effected by the zone attribute, and
wherein the location corresponds with one or more zones including the zone (see Madigan Fig. 7 & ¶[0051]:  Geographic location information may comprise data about the physical location of a vehicle 302. For example, the geographic location information may comprise coordinates with the longitude and latitude of the vehicle 302, or a determination of the closest address to the actual location of the vehicle 302. In another example, the vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along. In some aspects, the geographic location information may also include information that describes the geographic boundaries, for example, of an intersection (e.g. where a vehicle 302 is located) which includes all information that is associated within a circular area defined by the coordinates of the center of the intersection and points within a specified radius of the center. In some embodiments, geographic location information may include numerous alternative routes a vehicle 302 may travel to reach a selected destination. In some aspects, any geographic location information may include any geocoded data about a road segment).

As per claim 5, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the knowledge characterizes at least one of an event and a characteristic associated with the location,
wherein the event includes one of  confusion navigating through the zone, construction of the location, school in progress near the location,  a presence of pedestrians near the location, and congestion of the location, and
wherein the characteristic includes one of a roadway geometry associated with the location, at least one traffic signal proximate to the location, dangerous conditions of the location, and effects on the location due to weather or time of day (see Madigan Fig. 5B, Fig. 7 [reproduced above for convenience] & ¶[0097]: The computing device may determine if the weather data [characteristic/ effects on the location due to weather] and/or traffic data (or traffic information) [event/ congestion of the location] will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 6, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the zone module includes instructions to analyze the observations about the location including instructions to apply a knowledge model to the observations to extract relationships corresponding to the knowledge and indicating at least one of a characteristic and an event associated with the location,
wherein the observations are information about the location derived from sensor data of at least one sensor, and wherein the observations are provided by at least one of a vehicle, a roadside unit, and a pedestrian (see Madigan Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [i.e., analyze observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments, see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns [knowledge model] and in real time, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described).

As per claim 7, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the mapping module includes instructions to distribute the mapping including instructions to electronically communicate the tag in response to a query from the one or more entities about a characteristic that matches the tag (see Madigan Fig. 6, Fig. 7 & ¶[0005]: a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information. The device may receive travel route information and query the memory for associated risk scores and risk maps (e.g., base maps)).

As per claim 8, Madigan as modified by Stroila teaches the tagging system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Madigan further teaches wherein the mapping module includes instructions to distribute the mapping with the tag including instructions to electronically communicate the mapping in response to the one or more entities approaching the zone, and
wherein the tag causes the one or more entities to adapt travel through the zone to improve progress of the one or more entities, the travel including one or more of navigation and behavior while moving relative to the zone (see Madigan Fig. 2, Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 7 & ¶¶[0005]-[0006]: a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information. The device may receive travel route information and query the memory for associated risk scores and risk maps (e.g., base maps) … a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes, and see ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns and in real time).














As per claim 9, Madigan teaches a non-transitory computer-readable medium storing instructions for improving awareness about aspects of traveling through a transportation network and that when executed by one or more processors cause the one or more processors to (see Madigan Title “Risk Maps”, Abstract, Fig. 1, ¶[0004], ¶¶[0018]-[0025] & ¶[0113]: computing system may generate, based on a vehicle traveling on a segment of road, a map for identifying and alerting a user of a potential risk … In accordance with various aspects of the disclosure, methods, non-transitory computer-readable media, and apparatuses are disclosed for generating a risk map and alerting a driver of a vehicle about a potential risk on a road the vehicle is traveling, and see Fig. 6 [reproduced above for convenience] & ¶[0103]: FIG. 6 illustrates a method for generating a risk map and providing an alert to a user):
analyze observations derived from sensor data about a location to correlate the observations into knowledge about the location (see Madigan Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors [observations derived from sensor data] coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations derived from sensor data], servers, and/or computing devices … The system may calculate [analyze observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments [observations], see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0043]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations derived from sensor data] … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 [observations derived from sensor data] … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described)
define a tag for a zone associated with the location according to a pattern within a knowledge set that includes the knowledge for the zone, the pattern corresponding with a zone
attribute of the zone (see Madigan Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described), wherein the instructions to define the tag include instructions to generate a suggested action for mitigating an effect of the zone as part of the tag (see Madigan ¶[0004] & ¶¶[0059]-[0061]: ¶4 Various approaches to helping users identify and mitigate risk are presented … ¶59 the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge] … ¶61 computing devices 306 and/or 308 may create a risk map, which provides different routes to a user to mitigate risk); and
distribute a mapping of tags including at least the tag to one or more entities that are to
travel through the zone (see Madigan Abstract & ¶¶[0003]-[0008]: generate a risk map based on the risk score and the route and cost of insurance along the route. The risk map may then be displayed to a user with alerts communicated on the map or via verbal alerts … The system may generate a risk map using the received information … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server ( or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information … The risk scores may be sent for display on the device (via the risk map) or for recording in memory. The contents of memory may also be uploaded to a system data storage device for use by a network device (e.g., server) to perform various actions, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 615, the computing device may display the risk map with the modifier as previously described, and see Fig. 7 [reproduced above for convenience] & ¶¶[0109]-[0110]: The risk map 701 may also include risk objects or risks along the route or road segments identifying potential risks to a driver traveling the selected route [tag to one or more entities that are to travel through the zone] (e.g., risk objects 703, 705, 707, 709, 711, and 715) … Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels. Risk object 707 may represent rain or precipitation over a road segment. This may allow the driver to prepare for slick, wet, or flooded road conditions along that road segment. Risk object 709 may identify the driver of a potential curve in the road, or a curve that may be a blind curve or dangerous curve where a lot of accidents are known or expected to occur. Risk object 711 may represent to the driver that there is a 10% incline in the road segment. In some cases, this may identify that the road segment is abnormally steep and may be important information for a driver who may be operating a vehicle with bad or worn brakes. Risk object 715 may represent to the driver that the road segment has a pothole, which may cause damage to the vehicle if not avoided. Risk map 701 is one of many different possibilities of what a risk map may be displayed as).
Madigan does not disclose, which Stroila; being analogous art; discloses including applying a knowledge model to the observations to extract relationships between respective ones of the observations that correspond to the knowledge, wherein the knowledge indicates at least events associated with the location including confusion navigating through a zone associated with the location (see Stroila Fig. 4, ¶¶[0001]-[0013] & ¶[0052]: ¶3 receiving probe data [observations] (¶1 e.g., location data collected by devices and/or vehicles equipped with sensors to report location, heading, speed, time, etc. as they travel in a road network) associated with the bounded geographic area [a zone associated with the location]. The probe data are collected from one or more sensors of a plurality of devices traveling in the bounded geographic area, and includes probe points indicating a position, a heading, a speed, a time, or a combination thereof of each of the plurality of devices … constructing a plurality of trajectories [knowledge] from the probe points for said each of the plurality of devices. The plurality of trajectories represent respective movement paths of said each of the plurality of devices within the bounded geographic area … computing similarities among a plurality of curves represented by the plurality of trajectories … clustering the plurality of trajectories into one or more trajectory bundles based on the similarities [relationships between respective ones of the observations that correspond to the knowledge]. The one or more trajectory bundles respectively represent a possible maneuver within the bounded geographic area … generating a map of the bounded geographic area based on the one or more trajectory bundles … ¶52 use the trajectory bundles to detect geographic areas that may be problematic for travelers or drivers ( e.g., areas where driving may be confusing or susceptible to navigation errors [confusion navigating through a zone associated with the location] such as missing a turn, making a wrong turn, etc.). For example, the system 100 can analyze the trajectory bundles to determine whether they include maneuvers that might indicate that a traveler or driver has a problem with navigating or driving in the area [confusion navigating through a zone associated with the location]. In one embodiment, the system 100 can designate making a U-turn as one possible maneuver for indicating a problem area. AU-turn is provided by of illustration and not limitation, and it is contemplated that the system 100 can designate any type maneuver as potentially indicative of a problem (e.g., slowing down excessively beyond a threshold, multiple self-intersections, etc.). The system 100 can then process the trajectory bundles to determine which of these bundles include the designated problem maneuver (e.g., a U-turn). The system 100 then determines a prevalence of the bundles with the designated problem maneuver among the overall trajectory bundles associated with the geographic area (e.g., their respective weights in the area, intersection, interchange, etc.). If the prevalence of the bundles with the designated problem maneuver is above a threshold, then the system 100 can designate the area, intersection, interchange, etc. as problematic).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan in view of Stroila, as both inventions are directed to the same field of endeavor - generating a map of the bounded geographic area and the combination would provide for automatically map even open areas where there is no underlying road network (see Stroila’s ¶[0044]).

As per claim 10, Madigan as modified by Stroila teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the instructions to define the tag include instructions to identify the pattern by analyzing the knowledge set to determine whether the zone attribute associated with the knowledge set occurs with a sufficient frequency to influence travel of the one or more entities through the zone, and
wherein the instructions to analyze the knowledge set include instructions to apply a model to the knowledge set and the observations from which the knowledge set is derived to infer the pattern from correlations between characteristics and events for the location that are described by the knowledge set (see Madigan ¶[0046]: road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [frequency]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time [frequency]. In some aspects, road information may include the flow of traffic in both historical patterns [apply a model to the knowledge set] and in real time, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 5B & ¶[0097]: The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold [sufficient frequency]. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold [sufficient frequency]. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 11, Madigan as modified by Stroila teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the instructions to define the tag include instructions to generate the tag with one or more of: an identifier that characterizes the zone attribute, a location of the zone, a contextual indicator specifying whether the zone attribute is one of dynamic and static, dynamic conditions that identify when the zone attribute associated with the tag is present, and suggested actions for mitigating an effect of the zone attribute on traveling through the zone (see Madigan Abstract & ¶¶[0003]-[0008]:  The risk map may include markers or other objects depicting potential risks along the route [location of the zone] the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object [identifier that characterizes the zone attribute] … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel [suggested actions for mitigating] based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed [dynamic conditions] . In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object [contextual indicator]. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object [identifier that characterizes the zone attribute], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0111]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described … In some examples, the risk map may include social components. For example, a social component to the risk map may indicate in real time when a new risk has occurred [dynamic conditions that identify when the zone attribute associated with the tag is present]).

As per claim 12, Madigan as modified by Stroila teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the instructions to define the tag include instructions to determine boundaries of the zone according to an extent of impact associated with the zone attribute relative to the location,
wherein the zone includes at least the location and additional portions of the transportation network that are effected by the zone attribute, and 
wherein the location corresponds with one or more zones including the zone (see Madigan Fig. 7 & ¶[0051]:  Geographic location information may comprise data about the physical location of a vehicle 302. For example, the geographic location information may comprise coordinates with the longitude and latitude of the vehicle 302, or a determination of the closest address to the actual location of the vehicle 302. In another example, the vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along. In some aspects, the geographic location information may also include information that describes the geographic boundaries, for example, of an intersection (e.g. where a vehicle 302 is located) which includes all information that is associated within a circular area defined by the coordinates of the center of the intersection and points within a specified radius of the center. In some embodiments, geographic location information may include numerous alternative routes a vehicle 302 may travel to reach a selected destination. In some aspects, any geographic location information may include any geocoded data about a road segment).

As per claim 13, Madigan as modified by Stroila teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. Madigan further teaches wherein the knowledge characterizes at least one of an event and a characteristic of the location,
wherein the event includes one of confusion navigating through the zone, construction of
the location, school in progress near the location, a presence of pedestrians near the location, and congestion of the location, and
wherein the characteristic includes one of a roadway geometry associated with the location, at least one traffic signal proximate to the location, dangerous conditions of the location, and effects on the location due to weather or time of day (see Madigan Fig. 5B, Fig. 7 [reproduced above for convenience] & ¶[0097]: The computing device may determine if the weather data [characteristic/ effects on the location due to weather] and/or traffic data (or traffic information) [event/ congestion of the location] will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).

As per claim 14, Madigan teaches a method of improving awareness about aspects of traffic associated with a transportation network (see Madigan Title, Abstract, ¶[0004] & ¶[0018]: computing system may generate, based on a vehicle traveling on a segment of road, a map for identifying and alerting a user of a potential risk … In accordance with various aspects of the disclosure, methods, non-transitory computer-readable media, and apparatuses are disclosed for generating a risk map and alerting a driver of a vehicle about a potential risk on a road the vehicle is traveling, and see Fig. 6 [reproduced above for convenience] & ¶[0103]: FIG. 6 illustrates a method for generating a risk map and providing an alert to a user), comprising:
analyzing observations derived from sensor data about a location to correlate the observations into knowledge about the location (see Madigan Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors [observations derived from sensor data] coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations derived from sensor data], servers, and/or computing devices … The system may calculate [analyzing observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments [observations], see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0043]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations derived from sensor data] … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 [observations derived from sensor data] … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyzing observations] and creating historical pattern data [knowledge], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyzing observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described), 
defining a tag for the zone associated with the location according to a pattern within a knowledge set that includes the knowledge for the zone, the pattern corresponding with a zone attribute of the zone (see Madigan Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [defining a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described), wherein the instructions to define the tag include instructions to generate a suggested action for mitigating an effect of the zone as part of the tag (see Madigan ¶[0004] & ¶¶[0059]-[0061]: ¶4 Various approaches to helping users identify and mitigate risk are presented … ¶59 the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge] … ¶61 computing devices 306 and/or 308 may create a risk map, which provides different routes to a user to mitigate risk); and
distributing a mapping of tags including at least the tag to one or more entities that are to travel through the zone (see Madigan Abstract & ¶¶[0003]-[0008]: generate a risk map based on the risk score and the route and cost of insurance along the route. The risk map may then be displayed to a user with alerts communicated on the map or via verbal alerts … The system may generate a risk map using the received information … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object … a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information … The risk scores may be sent for display on the device (via the risk map) or for recording in memory. The contents of memory may also be uploaded to a system data storage device for use by a network device (e.g., server) to perform various actions, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 615, the computing device may display the risk map with the modifier as previously described, and see Fig. 7 [reproduced above for convenience] & ¶¶[0109]-[0110]: The risk map 701 may also include risk objects or risks along the route or road segments identifying potential risks to a driver traveling the selected route [tag to one or more entities that are to travel through the zone] (e.g., risk objects 703, 705, 707, 709, 711, and 715) … Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels. Risk object 707 may represent rain or precipitation over a road segment. This may allow the driver to prepare for slick, wet, or flooded road conditions along that road segment. Risk object 709 may identify the driver of a potential curve in the road, or a curve that may be a blind curve or dangerous curve where a lot of accidents are known or expected to occur. Risk object 711 may represent to the driver that there is a 10% incline in the road segment. In some cases, this may identify that the road segment is abnormally steep and may be important information for a driver who may be operating a vehicle with bad or worn brakes. Risk object 715 may represent to the driver that the road segment has a pothole, which may cause damage to the vehicle if not avoided. Risk map 701 is one of many different possibilities of what a risk map may be displayed as).
Madigan does not disclose, which Stroila; being analogous art; discloses including applying a knowledge model to the observations to extract relationships between respective ones of the observations that correspond to the knowledge, wherein the knowledge indicates at least events associated with the location including confusion navigating through a zone associated with the location (see Stroila Fig. 4, ¶¶[0001]-[0013] & ¶[0052]: ¶3 receiving probe data [observations] (¶1 e.g., location data collected by devices and/or vehicles equipped with sensors to report location, heading, speed, time, etc. as they travel in a road network) associated with the bounded geographic area [a zone associated with the location]. The probe data are collected from one or more sensors of a plurality of devices traveling in the bounded geographic area, and includes probe points indicating a position, a heading, a speed, a time, or a combination thereof of each of the plurality of devices … constructing a plurality of trajectories [knowledge] from the probe points for said each of the plurality of devices. The plurality of trajectories represent respective movement paths of said each of the plurality of devices within the bounded geographic area … computing similarities among a plurality of curves represented by the plurality of trajectories … clustering the plurality of trajectories into one or more trajectory bundles based on the similarities [relationships between respective ones of the observations that correspond to the knowledge]. The one or more trajectory bundles respectively represent a possible maneuver within the bounded geographic area … generating a map of the bounded geographic area based on the one or more trajectory bundles … ¶52 use the trajectory bundles to detect geographic areas that may be problematic for travelers or drivers ( e.g., areas where driving may be confusing or susceptible to navigation errors [confusion navigating through a zone associated with the location] such as missing a turn, making a wrong turn, etc.). For example, the system 100 can analyze the trajectory bundles to determine whether they include maneuvers that might indicate that a traveler or driver has a problem with navigating or driving in the area [confusion navigating through a zone associated with the location]. In one embodiment, the system 100 can designate making a U-turn as one possible maneuver for indicating a problem area. AU-turn is provided by of illustration and not limitation, and it is contemplated that the system 100 can designate any type maneuver as potentially indicative of a problem (e.g., slowing down excessively beyond a threshold, multiple self-intersections, etc.). The system 100 can then process the trajectory bundles to determine which of these bundles include the designated problem maneuver (e.g., a U-turn). The system 100 then determines a prevalence of the bundles with the designated problem maneuver among the overall trajectory bundles associated with the geographic area (e.g., their respective weights in the area, intersection, interchange, etc.). If the prevalence of the bundles with the designated problem maneuver is above a threshold, then the system 100 can designate the area, intersection, interchange, etc. as problematic).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan in view of Stroila, as both inventions are directed to the same field of endeavor - generating a map of the bounded geographic area and the combination would provide for automatically map even open areas where there is no underlying road network (see Stroila’s ¶[0044]).

As per claim 16, Madigan as modified by Stroila teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein defining the tag includes generating the tag with information from a group including: 
an identifier that characterizes the zone attribute, a location of the zone, a contextual indicator specifying whether the zone attribute is one of dynamic and static, dynamic conditions that identify when the zone attribute associated with the tag is present, and  suggested actions for mitigating an effect of the zone attribute on traveling through the zone (see Madigan Abstract & ¶¶[0003]-[0008]: The risk map may include markers or other objects depicting potential risks along the route [location of the zone] the driver may face … the system may provide alerts to a user by indicating an identification of a risk object based on the calculated risk score of the risk object [identifier that characterizes the zone attribute] … The risk scores may be sent for display on the device (via the risk map) or for recording in memory, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel [suggested actions for mitigating] based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed [dynamic conditions] . In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object [contextual indicator]. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object [identifier that characterizes the zone attribute], and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0111]: At step 613, the computing device may add a modifier to a risk map which may identify a risk object [define a tag]. In some aspects, the computing device may add a modifier or an enhancement as previously described … In some examples, the risk map may include social components. For example, a social component to the risk map may indicate in real time when a new risk has occurred [dynamic conditions that identify when the zone attribute associated with the tag is present]).

As per claim 17, Madigan as modified by Stroila teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein defining the tag includes determining boundaries of the zone according to an extent of impact associated with the zone attribute relative to the location, wherein the zone includes at least the location and additional portions of the transportation network that are effected by the zone attribute, and wherein the location corresponds with one or more zones including the zone (see Madigan Fig. 7 & ¶[0051]:  Geographic location information may comprise data about the physical location of a vehicle 302. For example, the geographic location information may comprise coordinates with the longitude and latitude of the vehicle 302, or a determination of the closest address to the actual location of the vehicle 302. In another example, the vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along. In some aspects, the geographic location information may also include information that describes the geographic boundaries, for example, of an intersection (e.g. where a vehicle 302 is located) which includes all information that is associated within a circular area defined by the coordinates of the center of the intersection and points within a specified radius of the center. In some embodiments, geographic location information may include numerous alternative routes a vehicle 302 may travel to reach a selected destination. In some aspects, any geographic location information may include any geocoded data about a road segment).

As per claim 18, Madigan as modified by Stroila teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein the knowledge characterizes at least one of an event and a characteristic of the location, wherein the event is identified from a group including (see Madigan Fig. 5B, Fig. 7 [reproduced above for convenience] ¶¶[0043]-[0048] & ¶[0097]: ¶43 Environmental information may comprise data about the surroundings of the vehicle 302 … the environmental information may include data identifying the surroundings relative to the road being traveled by the vehicle 302 (e.g., animals, businesses, schools [school in progress near the location], houses, playgrounds, parks, etc.) … the environmental information may include data detailing foot traffic and other types of traffic (e.g. pedestrians [a presence of pedestrians near the location], cyclists, motorcyclists, and the like) … ¶44 Road information (e.g. road attribute data) may comprise data about the physical attributes of the road (e.g., slope, pitch, surface type, grade, number of lanes [roadway geometry associated with the location], traffic signals and signs [at least one traffic signal proximate to the location] and the like). In some aspects, the road information may indicate the presence of other physical attributes of the road, such as a pothole(s ), a slit(s ), an oil slick(s), a speed bump(s), an elevation(s) or unevenness (e.g., if one lane of road is higher than the other, which often occurs when road work is being done), etc. [dangerous conditions of the location]. In some embodiments, road information may comprise the physical conditions of the road (e.g., flooded, wet, slick, icy, plowed, not plowed/snow covered, etc.) [dangerous conditions of the location] … road information may include information about characteristics corresponding to the rules of the road or descriptions of the road: posted speed limit, construction area indicator (e.g., whether location has construction) [construction of the location], topography type (e.g., flat, rolling hills, steep hills, etc.) [roadway geometry associated with the location], road type (e.g., residential, interstate, 4-lane separated highway, city street, country road, parking lot, etc.), road feature (e.g., intersection, gentle curve, blind curve, bridge, tunnel), number of intersections, whether a roundabout is present, number of railroad crossings, whether a passing zone is present, whether a merge is present, number of lanes, width of roads/lanes [roadway geometry associated with the location], population density, condition of road (e.g., new, worn, severely damaged with sink-holes, severely damaged by erosion, gravel, dirt, paved, etc.), wildlife area, state, county, and/or municipality. In some embodiments, road information may include data about infrastructure features of the road. For example, infrastructure features may include intersections, bridges, tunnels, railroad crossings, and other roadway features … ¶45 the attributes may be things such as, but not limited to, road geometry [roadway geometry associated with the location], addresses, turn and speed restrictions, physical barriers and gates, one-way streets, restricted access and relative road heights, etc. As another example, the road attribute data may consist of information identifying that a road segment has a curvature of 6 degrees [dangerous conditions of the location] … ¶46 road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [congestion of the location]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time. In some aspects, road information may include the flow of traffic in both historical patterns and in real time [congestion of the location] … ¶47 road information may include traffic data/traffic information. For example, traffic information may be information regarding traffic flows, jams, route closures, street/road closures, lane closures, and the like. Traffic information may include traffic reports, which may be distributed in real-time, about congestion [congestion of the location], detours, accidents, etc. … ¶48 Weather information may comprise data about the weather conditions [effects on the location due to weather] relative to a vehicle's 302 location (e.g., snowing, raining, windy, sunny, dusk, dark, etc.). In some aspects, weather information may include a forecast of potential weather conditions for a road segment being traveled by vehicle 302 [effects on the location due to weather or time of day] … ¶97 The computing device may determine if the weather data [characteristic/ effects on the location due to weather] and/or traffic data (or traffic information) [event/ congestion of the location] will enhance the risk value or risk score above a threshold. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).
Madigan does not disclose, which Stroila; being analogous art; discloses confusion navigating through the zone, wherein confusion navigating through the zone includes confusion about at least one of a road geometry and  navigation indicators (see Stroila Fig. 4, ¶¶[0001]-[0013] & ¶[0052]: ¶52 use the trajectory bundles to detect geographic areas that may be problematic for travelers or drivers (e.g., areas where driving may be confusing or susceptible to navigation errors [confusion navigating through a zone associated with the location] such as missing a turn, making a wrong turn, etc. [navigation indicators]). For example, the system 100 can analyze the trajectory bundles to determine whether they include maneuvers that might indicate that a traveler or driver has a problem with navigating [navigation indicators] or driving in the area [confusion navigating through a zone associated with the location]. In one embodiment, the system 100 can designate making a U-turn as one possible maneuver for indicating a problem area [navigation indicators]. A U-turn is provided by of illustration and not limitation, and it is contemplated that the system 100 can designate any type maneuver as potentially indicative of a problem (e.g., slowing down excessively beyond a threshold, multiple self-intersections, etc.). The system 100 can then process the trajectory bundles to determine which of these bundles include the designated problem maneuver (e.g., a U-turn). The system 100 then determines a prevalence of the bundles with the designated problem maneuver among the overall trajectory bundles associated with the geographic area (e.g., their respective weights in the area, intersection, interchange, etc. [road geometry]). If the prevalence of the bundles with the designated problem maneuver is above a threshold, then the system 100 can designate the area, intersection, interchange, etc. as problematic).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan in view of Stroila, as both inventions are directed to the same field of endeavor - generating a map of the bounded geographic area and the combination would provide for automatically map even open areas where there is no underlying road network (see Stroila’s ¶[0044]).

As per claim 19, Madigan as modified by Stroila teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein analyzing the observations about the location includes applying a knowledge model to the observations to extract relationships corresponding to the knowledge and indicating at least one of a characteristic and an event associated with the location,
wherein the observations are information about the location derived from sensor data of at least one sensor, and wherein the observations are provided by at least one of a vehicle, a roadside unit, and a pedestrian (see Madigan Abstract & ¶¶[0003]-[0008]: The system might further calculate a risk score for each road segment forming the route … updated based on information collected from multiple sensors coupled to the vehicle, mobile phone or insurance database … The system may receive various types of information, including but not limited to, accident information, geographic information, road characteristic information, environmental information, risk information, base map data/information, road segment data/information, road attribute information, and vehicle information from one or more sensors [observations], servers, and/or computing devices … The system may calculate [i.e., analyzing observations] a risk score, route risk score, road risk score, road segment risk score [knowledge about the location], risk object risk score, etc., and associate the risk score to a particular road segment, route, and/or risk map … the disclosure include a system including a first computing device configured to communicate with one or more devices to receive base map information, wherein the base map information may include a plurality of attribute information associated to a plurality of road segments, see Fig. 2, Fig. 3 [reproduced above for convenience] & ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns [knowledge model] and in real time, see ¶[0059]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data, and see Fig. 6 [reproduced above for convenience] & ¶¶[0103]-[0107]: At step 603, the computing device may receive road attribute data [observations] or base map data as previously described … At step 607, the computing device may analyze the road attribute data [analyze observations] as previously described … At step 609, the computing device may determine a risk value for the road segments [knowledge] and risk map as previously described).

As per claim 20, Madigan as modified by Stroila teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein distributing the mapping with the tag includes electronically communicating the mapping in response to the one or more entities approaching the zone, and wherein the tag causes the one or more entities to adapt travel through the zone to improve progress of the one or more entities through the zone, the travel including one or more of navigation and behavior while moving relative to the zone (see Madigan Fig. 2, Fig. 3 [reproduced above for convenience], Fig. 6, Fig. 7 & ¶¶[0005]-[0006]: a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information. The device may receive travel route information and query the memory for associated risk scores and risk maps (e.g., base maps) … a personal navigation device, mobile device, and/or personal computing device may access a database of risk scores to assist in identifying and indicating alternate lower-risk travel routes, and see ¶¶[0038]-[0046]: The vehicle computing device 241 may employ sensors for inputting information related to a vehicle's surroundings [observations] (e.g., distance from nearby objects) and use the inputted information to control components of the vehicle 202 to drive the vehicle 202 … FIG. 3 illustrates an example system in which a sensor 304 [observations] may be coupled to a vehicle 302 … A sensor 304 may gather or detect sensor information. The sensor information may comprise data that represents the external surroundings of the vehicle 302 … The system (e.g., computing devices 306 and 308, sensor 304, etc.) may gather additional information, such as environmental information, road information (e.g., road attribute data), vehicle information, weather information, traffic information, geographic location information, accident information, etc. Environmental information may comprise data about the surroundings of the vehicle 302 … In some aspects, road information may include the flow of traffic in both historical patterns and in real time).







Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Madigan (PG Pub. No. US 2017/0241791 A1) in view of Stroila (PG Pub. No. US 2018/0066957 A1), and further in view of PG Pub. No. US 2019/0049981 A1 by Fischer (hereinafter “Fischer”)

As per claim 15, Madigan as modified by Stroila teaches the method of claim 14, accordingly, the rejection of claim 14 above is incorporated. Madigan further teaches wherein the suggested action is , , adapting a route, and  (see Madigan ¶[0004] & ¶¶[0059]-[0061]: ¶4 Various approaches to helping users identify and mitigate risk are presented … ¶59 the system or method may be used to provide recommendations for a safer route to travel [adapting a route] based on analyzing the received information [analyze observations] and creating historical pattern data [knowledge] … ¶61 computing devices 306 and/or 308 may create a risk map, which provides different routes to a user to mitigate risk), wherein defining the tag includes identifying the pattern by analyzing the knowledge set to determine whether the zone attribute associated with the knowledge set occurs with a sufficient frequency to influence travel of the one or more entities through the zone, and
wherein analyzing the knowledge set includes applying a model to the knowledge set and the observations from which the knowledge set is derived to infer the pattern from correlations between characteristics and events for the location that are described by the knowledge set (see Madigan ¶[0046]: road information may consist of volume data. Volume data may be information about how many cars travel over a road segment in a given time period [frequency]. Volume data may also be obtained from a database or from a sensor. In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment in a given period of time [frequency]. In some aspects, road information may include the flow of traffic in both historical patterns [apply a model to the knowledge set] and in real time, see ¶¶[0059]-[0066]: the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data [pattern within a knowledge set]. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations … the computing devices 306 and/or 308 may assign a new risk score [tag] to the road segment [zone] and notify the user that the risk score has changed. In some examples, a risk score may relate to a risk object [tag] being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map. In some embodiments, a risk object may be enhanced with an indicator which may be associated with a risk ranking system. A risk ranking system may perform a method for prioritizing or labeling the different levels of risk or potential trouble/danger associated with a risk object, see Fig. 5B & ¶[0097]: The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold [sufficient frequency]. The threshold may be a value set to categorize if the weather creates an unsafe driving condition or increases the likelihood of an accident occurring. In some embodiments, the computing device may determine that a weather condition and/or traffic condition was present if the weather condition and/or traffic condition creates a weather risk value and/or traffic risk value over a threshold [sufficient frequency]. If the weather and/or traffic risk value exceeds the threshold, then it may be determined that a weather condition and/or traffic condition is present and worth taking into consideration).
Madigan & Stroila does not disclose, which Fischer; being analogous art; discloses wherein the suggested action is defined from a group including a handover of autonomous control to manual control, adapting a speed, adapting a route, and instructions for navigating a confusion zone (see Fischer Fig. 3 & ¶¶[0019]-[0033]: ¶20 the vehicle may autonomously (or semi-autonomously) perform one or more of the following maneuvers: predictive collision mitigation (PCM) to alter the vehicle's velocity [adapting a speed] (e.g., bringing the vehicle to a stop) and/or steer the vehicle to avoid or mitigate a collision, change road position (e.g., changing lanes, moving to the shoulder, and the like) to autonomously navigate the vehicle to a driver's destination [adapting a route], altering a route of the vehicle to avoid a hazard or heavy road traffic [instructions for navigating a confusion zone], disengaging one or more autonomous vehicle controls (e.g., engaging a manual or user control of the vehicle) [handover of autonomous control to manual control]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Madigan & Stroila further in view of Fischer, as all inventions are directed to the same field of endeavor – automated driving assistance and the combination would provide avoid a collision with the object indicated by sensors by adjusting autonomous vehicle operation based on subjective feedback (see Fischer’s ¶¶[0001]-[0020]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661